DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites, “wherein the acrylic rubber does not include a graft copolymer,” there is no support for the negative limitations of exclusionary proviso must have basis in the original disclosure. Although the present specification explicitly states the acrylic rubber, examples include a butyl acrylate rubber, a butadiene-butyl acrylate rubber, a 2-ethylhexyl acrylate-butyl acrylate rubber, a 2-ethylhexyl methacrylate-butyl acrylate rubber, and a stearyl acrylate-butyl acrylate rubber. There is no basis in the specification for the exclusionary proviso. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims, see In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).  See MPEP 2173.05(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/72896 (hereinafter, KADOKURA) in view of LEE (U.S. Publication No. 2016/0046800, LEE). 
Regarding claims 1, 3, 5, and 8, KADOKURA teaches the vinyl chloride resin composition comprising 100 parts of vinyl chloride resin and 1 to 20 parts of calcium carbonate (Abstract; Bottom of p. 6). The calcium carbonate has an average particle size of 0.2 to 5 µm (Top of p.7). The vinyl chloride resin composition may further contain a chlorinated polyethylene or a butadiene as an impact modifier (p. 7). The vinyl chloride resin composition is used for molded articles (p. 3).
However, KADOKURA does not teach the amount of impact modifier.
In the same field of endeavor of molded articles, Lee teaches polyvinyl chloride resin composition comprises impact modifier in the amount of about 3 parts by weight to about 10 parts by weight based on 100 parts by weight of the PVC resin [0029]. The impact modifier in the PVC resin serves to improve cleavage, tensile strength, compressive strength, flexural strength, and impact strength of the PVC resin. The impact modifier includes acrylic copolymers, chloride polyethylene (CPE), and the like [0030]. For example CP can be mixed with the PVC resin to form an alloy, and has impact resistance and high flexural strength due to excellent compatibility with the PVC resin [0031].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided about 3 parts to about 10 parts of impact modifier of LEE with the PVC resin composition of KADOKURA for the benefit of improving cleavage, tensile strength, compressive strength, flexural strength, and impact strength of the PVC resin as taught by LEE. 
However, the combined disclosures of KADOKURA and LEE do not teach a polyvinyl chloride resin molded product has a Charpy impact strength of 0oC is 20 kJ/m2 or more, and a Vicat softening temperature is 85oC or higher.
Given KADOKURA and LEE teaches similar components within the claimed amounts as the present invention, the examiner takes the position that the combined disclosures would intrinsically 
With regard to the claim limitations, “calcium carbonate having an average primary particle size of 0.01 to 0.15 µm,” KADOKURA teaches the vinyl chloride resin composition comprises 1 to 20 parts of calcium carbonate having an average particle size of 0.2 to 5 µm.  The examiner takes the position that 0.2 µm is close enough to 0.15 µm. Moreover, the size of calcium carbonate (0.2 µm) are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of calcium carbonate disclosed by KODOKURA and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of calcium carbonate, it therefore would have been obvious to one of ordinary skill in the art that the amount of calcium carbonate disclosed in the present claims is but an obvious variant of the amounts disclosed in KADOKURA, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 6, the claim limitations, “wherein the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm before molding it,” although KADOKURA and LEE do not disclose the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that the combined disclosures meets the requirements of the claimed composition, the combined disclosures clearly meet the requirements of present claims. 

Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/72896 (hereinafter, KADOKURA) in view of BLANCHARD et al. (U.S. Patent No. 3,682,924, hereinafter BLANCHARD) as evidenced by article entitled, “Impact modifiers and their influence in toughness and plate-out in highly filled rigid PVC formulations,” (hereinafter, TORRES).
Regarding claims 1, 3, 5, and 8, KADOKURA teaches the vinyl chloride resin composition comprising 100 parts of vinyl chloride resin and 1 to 20 parts of calcium carbonate (Abstract; Bottom of p. 6). The calcium carbonate has an average particle size of 0.2 to 5 µm (Top of p.7). The vinyl chloride 
However, KADOKURA does not teach the amount of impact modifier.
In the same field of endeavor of rigid thermoplastic vinyl chloride polymer compositions, BLANCHARD teaches vinyl chloride polymer compositions used to molded articles (Col. 2, lines 54-65) wherein the composition comprises resinous impact strength modifiers which are compatible with vinyl chloride polymers in amounts between about 5 to 50 parts of each modifier per 100 parts of vinyl chloride polymer. The impact modifiers include chlorinated polyethylene and graft copolymers of styrene-methylmethacrylate butadiene (Col. 3, lines 46-62).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided 5 to 50 parts of impact modifier of BLANCHARD with the vinyl resin composition of KADOKURA for its art recognized function as an impact modifier in vinyl resin compositions such as boosting the impact strength of the final PVC formulation and increases the effective rubber volume in the formulation as evidenced by TORRES.
Furthermore, given BLANCHARD teaches 5 to 50 parts of impact modifier, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
However, the combined disclosures of KADOKURA and LEE do not teach a polyvinyl chloride resin molded product has a Charpy impact strength of 0oC is 20 kJ/m2 or more, and a Vicat softening temperature is 85oC or higher.
Given KADOKURA and BLANCHARD teaches similar components within the claimed amounts as the present invention, the examiner takes the position that the combined disclosures would intrinsically possess the claimed Charpy impact strength and Vicat softening temperature. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to the claim limitations, “calcium carbonate having an average primary particle size of 0.01 to 0.15 µm,” KADOKURA teaches the vinyl chloride resin composition comprises 1 to 20 parts of calcium carbonate having an average particle size of 0.2 to 5 µm.  The examiner takes the position that 0.2 µm is close enough to 0.15 µm. Moreover, the size of calcium carbonate (0.2 µm) are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of calcium carbonate disclosed by KODOKURA and the amount disclosed in the present claims and 
Regarding claim 6, the claim limitations, “wherein the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm before molding it,” although KADOKURA and BLANCHARD do not disclose the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that the combined disclosures meets the requirements of the claimed composition, the combined disclosures clearly meet the requirements of present claims. 

Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/72896 (hereinafter, KADOKURA) in view of BOUTELLE et al. (U.S. Publication No. 2006/0111471, hereinafter BOUTELLE) as evidenced by article entitled, “Impact modifiers and their influence in toughness and plate-out in highly filled rigid PVC formulations,” (hereinafter, TORRES).
Regarding claims 1, 3, and 8, KADOKURA teaches the vinyl chloride resin composition comprising 100 parts of vinyl chloride resin and 1 to 20 parts of calcium carbonate (Abstract; Bottom of p. 6). The calcium carbonate has an average particle size of 0.2 to 5 µm (Top of p.7). The vinyl chloride resin composition may further contain a chlorinated polyethylene or a butadiene as an impact modifier (p. 7). The vinyl chloride resin composition is used for molded articles including a window frame or a door frame (p. 3).
However, KADOKURA does not teach the amount of impact modifier.
In the same field of endeavor of vinyl resin composition, BOUTELLE teaches rigid products comprising coated calcium carbonate for use in applications that benefit from impact resistant properties, such as vinyl siding and PVC pipes and fittings (Abstract; [0006, 0052-0054, and 0060]). BOUTELLE teaches a method of making filled polymer product, such as an impact resistant PVC (polyvinyl chloride) polymer comprising calcium carbonate [0007]. The calcium carbonates may be obtained from a natural source, e.g., marble, chalk, limestone, and dolomite [0018]. BOUTELLE teaches polyvinyl chloride (PVC) polymer formulation comprises impact modifiers, such as chlorinated polyethylene in an amount ranging from 1 phr to 6 phr [0059]. The PVC polymer products include vinyl siding and construction materials [0060]. As evidenced by TORRES, chlorinated polyethylene (CPE) modifiers have a synergistic effect with calcium carbonate which boosts the impact strength of the final PVC formulations (Abstract). The ability of CPE resin to melt during extrusion means it is possible for the CPE to coat the inorganic filler particles, which in turn increases the effective rubber volume in the formulation (p. 393, High molecular weight chlorinated polyethylenes). The PVC formulations are for building and the construction industry (i.e., pipes, siding, and window profile formulations) (Abstract; p. 393).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided 1 phr to 6 phr of impact modifier of BOUTELLE with the vinyl resin composition 
However, the combined disclosures of KADOKURA and BOUTELLE do not explicitly disclose the claimed Charpy impact strength and Vicat softening temperature. 
Given BOUTELLE teaches the similar components within the claimed amounts as the present invention, the examiner takes the position that the combined disclosures of KADOKURA and BOUTELLE would intrinsically possess the claimed Charpy impact strength and Vicat softening temperature. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to the claim limitations, “calcium carbonate having an average primary particle size of 0.01 to 0.15 µm,” KADOKURA teaches the vinyl chloride resin composition comprises 1 to 20 parts of calcium carbonate having an average particle size of 0.2 to 5 µm.  The examiner takes the position that 0.2 µm is close enough to 0.15 µm. Moreover, the size of calcium carbonate (0.2 µm) are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.

Regarding claim 6, the claim limitations, “wherein the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm before molding it,” although KADOKURA and BOUTELLE do not disclose the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that the combined disclosures meets the requirements of the claimed composition, the combined disclosures clearly meet the requirements of present claims. 

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/72896 (hereinafter, KADOKURA) in view of BOUTELLE et al. (U.S. Publication No. 2006/0111472, BOUTELLE .
Regarding claims 1, 3, and 8, KADOKURA teaches the vinyl chloride resin composition comprising 100 parts of vinyl chloride resin and 1 to 20 parts of calcium carbonate (Abstract; Bottom of p. 6). The calcium carbonate has an average particle size of 0.2 to 5 µm (Top of p.7).  The vinyl chloride resin composition may further contain a chlorinated polyethylene or a butadiene as an impact modifier (p. 7). The vinyl chloride resin composition is used for molded articles including a window frame or a door frame (p. 3).
However, KADOKURA does not teach the amount of impact modifier.
In the same field of endeavor of vinyl resin composition, BOUTELLE ‘472 teaches rigid products comprising coated calcium carbonate for use in applications that benefit from impact resistant properties, such as vinyl siding and PVC pipes and fittings (Abstract; [0007, 0051-0053, and 0059]). BOUTELLE ‘472 teaches a method of making filled polymer product, such as an impact resistant PVC (polyvinyl chloride) polymer comprising calcium carbonate [0007]. The calcium carbonates may be obtained from a natural source, e.g., marble, chalk, limestone, and dolomite [0018]. The polyvinyl chloride (PVC) polymer formulation also comprises impact modifiers, such as chlorinated polyethylene in an amount ranging from 1 phr to 6 phr [0058]. The PVC polymer products include vinyl siding and construction materials [0060].  As evidenced by TORRES, chlorinated polyethylene (CPE) modifiers have a synergistic effect with calcium carbonate which boosts the impact strength of the final PVC formulations (Abstract). The ability of CPE resin to melt during extrusion means it is possible for the CPE to coat the inorganic filler particles, which in turn increases the effective rubber volume in the formulation (p. 393, High molecular weight chlorinated polyethylenes). The PVC formulations are for building and the construction industry (i.e., pipes, siding, and window profile formulations) (Abstract; p. 393).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided 1 phr to 6 phr of impact modifier of BOUTELLE ‘472 with the vinyl resin composition of KADOKURA for its art recognized function as an impact modifier in vinyl resin compositions such as boosting the impact strength of the final PVC formulation and increases the effective rubber volume in the formulation as evidenced by TORRES. 
However, the combined disclosures of KADOKURA and BOUTELLE ‘472 do not explicitly disclose the claimed Charpy impact strength and Vicat softening temperature. 
Given BOUTELLE ‘472 teaches the similar components within the claimed amounts as the present invention, the examiner takes the position that the combined disclosures would intrinsically possess the claimed Charpy impact strength and Vicat softening temperature. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
With regard to the claim limitations, “calcium carbonate having an average primary particle size of 0.01 to 0.15 µm,” KADOKURA teaches the vinyl chloride resin composition comprises 1 to 20 parts of calcium carbonate having an average particle size of 0.2 to 5 µm.  The examiner takes the position that 0.2 µm is close enough to 0.15 µm. Moreover, the size of calcium carbonate (0.2 µm) are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the 
In light of the case law cited above and given that there is only a “slight” difference between the amount of calcium carbonate disclosed by KODOKURA and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of calcium carbonate, it therefore would have been obvious to one of ordinary skill in the art that the amount of calcium carbonate disclosed in the present claims is but an obvious variant of the amounts disclosed in KADOKURA, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 6, the claim limitations, “wherein the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm before molding it,” although KADOKURA and BOUTELLE ‘472 do not disclose the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that the combined disclosures meets the requirements of the claimed composition, the combined disclosures clearly meet the requirements of present claims. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YANO et al. (JP 2014-231565A) teaches a vinyl chloride resin composition comprising 100 parts by mass of vinyl chloride resin, 15 to 25 parts by mass of calcium carbonate powder having a particle size of 1 µm or less, 2 to 4 parts by mass of an impact modifier of MBS resin or acrylic rubber which does not satisfy the claim limitations of the present invention. 
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered and the Office Action mailed 09/14/2021 has been modified in view of the amendments received 12/09/2021. 
Firstly, the applicant argues KODURA does not teach the claimed particle size of 0.01 to 0.15 µm, as evidence, LAVALLEE et al. (U.S. Publication 2013/0122227) teaches calcium carbonate having a filler particle size in the range of 0.7 to 1.5 microns does not possess desirable inventive effects as the claimed invention. More specifically the present invention, a molded product of a resin mixture can have high low temperature impact resistance by using such the calcium carbon having an average primary particle size of 0.01 to 0.15 µm. 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. KODURA teaches the average particle size of 0.2 to 5 µm of calcium carbonate, meanwhile the lowest average particle size of calcium carbonate taught by LAVALLEE is 0.7 which fails to discuss the lower range of KODURA of 0.2 µm. Therefore, the argument is moot. As discussed above, 0.2 µm of KODURA is close enough to 0.15 µm. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051.
oC). The other cited references also do not disclose or suggest using calcium carbonate having an average primary particle size of 0.01 to 0.15 µm. Therefore, even if KODUAR is modified based on the impact modifier discloses in the other cited references as alleged in the Office Action, the invention as recited in amended claim 1 would not have been obvious over the cited combinations of references. 
The examiner has considered the applicant, however, the examiner disagrees. As indicated above, KODURA teaches the vinyl chloride resin composition may further contain a chlorinated polyethylene or a butadiene as an impact modifier (p. 7) and LEE, BLANCHARD, BOUTELLE, and BOUTELL ‘472 teaches the amount of the impact modifier contained in vinyl chloride compositions. Therefore, one of ordinary skill in the art at the time the invention was made to have provided the amounts of impact modifier of LEE, BLANCHARD, BOUTELLE, and BOUTELL ‘472. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). In response to applicant's argument that LEE, BLANCHARD, BOUTELLE, and BOUTELL ‘472 do not teach calcium carbonate having an average primary particle size of 0.01 to 0.15 µm as claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763